Form fnldec (Revised 08/01/2018)


                                     United States Bankruptcy Court − District of Kansas
                                                     240 US Courthouse
                                                       444 SE Quincy
                                                     Topeka, KS 66683

Case Number: 16−41083                                           Chapter: 13

In re:
Meagan Elizabeth Moore
412 SE 34th Street
Topeka, KS 66605

SSN: xxx−xx−6301
                                                                                                     Filed And Entered By
                                                                                                           The Court
                                                       FINAL DECREE                                         4/9/20
                                                                                                       David D. Zimmerman
                                                                                                          Clerk of Court
                                                                                                       US Bankruptcy Court


The estate of the above named debtor(s) has been fully administered.
IT IS ORDERED THAT:
1. The Final Report and Account of the Standing Chapter 13 Trustee is approved.
2. Jan Hamilton is discharged as trustee of the estate and the trustee and the surety on the trustee's bond are released from any
liability upon that bond in this case.
3. This chapter 13 case is closed.




Document 43                                                     s/ Dale L. Somers
                                                                United States Bankruptcy Judge




                            Case 16-41083         Doc# 43       Filed 04/09/20        Page 1 of 1
